DELIVERY INVOICE TRAVELERS Company:St. Paul Fire & Marine Insurance Company I Engex, Inc. Policy Inception/ Effective Date: 05/16/12 N44 Wall Street 2nd FLOOR Agency Number: 3181334 SNew York NY 10005 U R Transaction Type: E Renewal of 490PB2904 D Transaction number: Processing date: 05/15/2012 Policy Number: ZBN-14R46295-12-N2 A Mackoul & Associates, Inc G 25 Nassau Lane E Island Park, NY 11558 N Att: Jennifer Longona T Policy Number Description Amount Surtax/ Surcharge 14R46295 FI- Bond Form 14 $ 40724Ed. 12-90 Insured Copy 1990 The Travelers Indemnity Company. All rights reserved. Page 1 40724Ed. 12-90 Insured Copy Page 21990 The Travelers Indemnity Company. All rights reserved. IMPORTANT NOTICE – INDEPENDENT AGENT AND BROKER COMPENSATION NO COVERAGE IS PROVIDED BY THIS NOTICE. THIS NOTICE DOES NOT AMEND ANY PROVISION OF YOUR POLICY. YOU SHOULD REVIEW YOUR ENTIRE POLICY CAREFULLY FOR COMPLETE INFORMATION ON THE COVERAGES PROVIDED AND TO DETERMINE YOUR RIGHTS AND DUTIES UNDER YOUR POLICY. PLEASE CONTACT YOUR AGENT OR BROKER IF YOU HAVE ANY QUESTIONS ABOUT THIS NOTICE OR ITS CONTENTS. IF THERE IS ANY CONFLICT BETWEEN YOUR POLICY AND THIS NOTICE, THE PROVISIONS OF YOUR POLICY PREVAIL. For information about how Travelers compensates independent agents and brokers, please visit www.travelers.com, call our toll-free telephone number, 1-866-904-8348, or you may request a written copy from Marketing at One Tower Square, 2GSA, Hartford, CT 06183. ND044 Rev. 1-08
